Citation Nr: 0606631	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran apparently had active military service from 
October 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged (now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005)).  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§ 3.159(c).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

The veteran seeks service connection for a lumbar spine 
disorder.  Service medical records dated in November 1973 and 
February 1974 reflect the veteran complained of back pain 
while in the service.  

When he was seen in November 1973, he complained of upper 
back pain after lifting boxes.  Pain occurred after he bent 
over, and the veteran also had trouble breathing when the 
pain was present.  He reported a history of back muscle 
pains.  He was returned to duty after treatment with Tylenol, 
Robaxin, and hot packs.  

In February 1974, the veteran complained of back pain and 
trauma of six-month duration.  The patient had full range of 
motion.  The pain came from stooping over.  No pain was noted 
along the spine.  The veteran was told to return another day 
for x-rays, and no treatment was given that day.  Four days 
later the veteran was seen for x-rays of the back, but none 
were taken.  The veteran had full range of motion.  He said 
his back was not as tender as before.  Back strain was 
diagnosed and no treatment was given.

A private treatment record from W.R., M.D., dated June 2004, 
describes the veteran's complaints of lower back pain.  Dr. 
W.R. diagnosed chronic lumbosacral radiculopathy with disc 
disease at three different levels.  He opined that the 
veteran's chronic low back pain can be traced to service 
injuries.

The veteran did not receive a VA examination of his back 
disorder prior to the RO's appealed rating decision  

The Board notes that the appellant's service representative 
submitted the June 2004 private medical evidence of Dr. W.R. 
after the RO's May 2004 statement of the case (SOC) was 
issued.  There is nothing in the record to indicate that the 
appellant waived initial RO review of this medical evidence.  
A remand is required to afford the RO an opportunity to 
review the new evidence.

In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the etiology of any lumbar spine 
disorder found to be present.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005).  Therefore, a remand is necessary for the RO 
to undertake an orthopedic examination by the VA of the 
veteran's lumbar spine condition.

Finally, the Board notes some confusion in the record 
concerning the veteran's dates of active duty.  A copy of the 
veteran's Report of Separation From Active Duty (DD Form 214) 
is in the file showing the veteran apparently served between 
October 1972 and July 1975.  The RO received the DD Form 214 
in July 2003.  In August 2003, it appears the RO tried to 
verify those dates of active duty in a request to the 
National Personnel Records Center (NPRC).  The NPRC never 
replied to the RO's request.  A handwritten note on the 
August 2003 request form said that the veteran's dates of 
service were not verified.  Therefore, since a remand is 
already in order, the RO must request verification of the 
veteran's dates of service from the NPRC.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC or 
appellant's service department and request 
verification of the veteran's dates of 
active duty.

2.  Thereafter, the RO should obtain all 
VA medical and outpatient records 
regarding the veteran's treatment for the 
period from May 2004, and any non-VA 
medical records identified by the veteran 
for that time period. 

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the orthopedic findings and the 
etiology of any lumbar spine condition 
found to be present.  Based on the 
examination and a review of the record, 
including the November 1973 and February 
1974 service medical records: 
   
   (A)  The physician should assess the 
nature, severity, and manifestations of 
any lumbar spine disorder found to be 
present.  
   
   (B)  The physician is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed lumbar spine disorder 
was caused by military service (including 
the entries in the November 1973 and 
February 1974 service medical records), or 
whether such an etiology or relationship 
is less than unlikely (i.e., less than a 
50-50 probability).  
   
	(C)  The examiner should provide a 
rationale for all opinions expressed in 
the examination report.  In rendering an 
opinion, the examiner is particularly 
requested to address the June 2004 opinion 
of Dr. W.R. (to the effect that the 
veteran's chronic lower back pain can be 
traced to injuries while in military 
service).  The examination report should 
indicate if the examiner reviewed the 
veteran's medical records, especially the 
November 1973 and February 1974 service 
medical records.  

NOTE:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a lumbar spine disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2004 SOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


